Case 1:21-cv-00271-RDA-MSN Document1 Filed 03/04/21 Page 1 of 3 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

GISELA V. HUSAR,
19365 Cypress Ridge Terrace, #906
Leesburg, Virginia 20175

Plaintiff,
Case No.:

¥.

HARRIS TEETER SUPERMARKETS, INC,,

Defendant.
NOTICE OF AND PETITION FOR REMOVAL

Petitioner/Defendant, Harris Teeter Supermarkets, Inc. (“Harris Teeter”), by counsel, and
pursuant to 28 U.S.C. §1441 ez. seg., hereby files this Notice of and Petition for Removal of this
action, from the Circuit Court of Loudoun County, in which it is now pending, to the United
States District Court for Eastern District of Virginia, Alexandria Division (“Petition”), and in
support thereof, respectfully states as follows:

1. Harris Teeter has been named as the defendant in a suit filed in the Circuit Court
of Loudoun County, Case No.: CL21-1275. Suit was filed on February 17, 2021.

2. The Registered Agent for Harris Teeter was served or otherwise provided notice
of the Summons and Complaint on February 19, 2021. Therefore, this Notice and Petition is
timely pursuant to Title 28 U.S.C. § 1446(b)(1).

3. Copies of the Complaint, which was served with the Interrogatories and Request
for Production of Documents, as filed in the Circuit Court of Loudoun County, are attached as

Exhibit A , Exhibit B and Exhibit C respectively.
Case 1:21-cv-00271-RDA-MSN Document1 Filed 03/04/21 Page 2 of 3 PagelD# 2

4. The above-entitled matter is a civil action in which the Plaintiff alleges
Defendant’s negligence in connection with an incident that occurred on October 15, 2020 in
Loudoun County, Virginia.

5. Plaintiff's Complaint demands Six Hundred Thousand Dollars ($600,000.00).

6. As alleged in the Complaint, Plaintiff is a current resident of Leesburg, Virginia.

7. Upon information and belief, Harris Teeter is a limited liability company which
was organized and incorporated in Matthews, North Carolina. See Exhibit D.

8. As demonstrated above, the above-entitled action is one in which this Court has
jurisdiction pursuant to Title 28 U.S.C. §1332(a)(1) as there is complete diversity among the
parties. In addition, the amount in controversy exceeds the jurisdictional threshold of $75,000.00
pursuant to Title 28 U.S.C. § 1332(a). Therefore, Defendant is entitled to remove this action to
this Court under Title 28 U.S.C. §1441(b).

9, WHEREFORE,  Petitioner/Defendant, Harris Teeter Supermarkets, Inc.
respectfully requests that the above-entitled action be removed from the Circuit Court of
Loudoun County to the United States District Court for the Eastern District of Virginia,

Alexandria Division.

Respectfully submitted this 4" day of March, 2021.
Case 1:21-cv-00271-RDA-MSN Document1 Filed 03/04/21 Page 3 of 3 PagelD# 3

HARRIS TEETER SUPERMARKETS, INC.

By Counsel

LL Jochua 4 Hoffman

Joshua M. Hoffman, Esq. (VSB No. 78597)
FRANKLIN & PROKOPIK, P.C.

2325 Dulles Corner Boulevard, Suite 1150
Herndon, Virginia 20171

Phone: (703) 793-1800

Fax: (703) 793-0298
jhoffman@fandpnet.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 4" day of March 2021 a true and accurate copy of the
foregoing was filed with the Clerk of Court using the CM/ECF system, and the foregoing was also
served via U.S. mail to the following:
Thomas J. Curcio, Esquire
CURCIO LAW
700 N. Fairfax Street, Suite 505

Alexandria, Virginia 22314
Counsel for Plaintiff

Lh Joshua (VU Hoffman

Joshua M. Hoffman
